Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    Reasons for Allowance

     Claims 1-18 are allowed for the reason the prior art does not teach or suggest in claimed combination, “… an updating unit configured to update the category classification model to an updated category classification model by adding image data of a corrected category based on the correction accepted by the acceptance unit and  the corrected category to the learning data and performing additional learning, wherein the updated category classification model outputs the corrected category when the image data of the corrected category is input.”

     Claim 19 is allowed for the reason the prior art does not teach or suggest in claimed combination, “…updating the category classification model to an updated category classification  model by adding image data of a corrected category based on the correction accepted by the accepting step and the corrected category to the learning data and performing additional learning, wherein the updated category classification model outputs the corrected category when the image data of the corrected category is input.”


     Claim 20 is allowed for the reason the prior art does not teach or suggest in claimed combination, “… updating the category classification model to an updated category classification model by adding image data of a corrected category based on the correction accepted by the accepting step and the corrected category to the learning data and performing additional learning,, wherein the updated category classification model outputs the corrected category when the image data of the corrected category is input.”

     Claim 21 is allowed for the reason the prior art does not teach or suggest in claimed combination, “…  an updated unit configured to update the category classification model to an updated category classification model by adding the boundary image data and the corrected category accepted for the boundary image data by the acceptance unit to the learning data and performing additional learning, wherein  the updated category classification model outputs the corrected category when the image data of the corrected category is input.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664